Case 1:19-cv-00310-JTN-SJB ECF No. 17, PageID.421 Filed 11/05/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 MICHAEL DESHON MATTHEWS,

        Petitioner,
                                                                      Case No. 1:19-cv-310
 v.
                                                                      HON. JANET T. NEFF
 JOHN DAVIDS,

       Respondent.
 ____________________________/


                                    OPINION AND ORDER

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation (R&R), recommending that

this Court deny the petition as lacking in merit. The matter is presently before the Court on

Petitioner’s objections to the Report and Recommendation. In accordance with 28 U.S.C.

§ 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those

portions of the Report and Recommendation to which objections have been made. The Court

denies the objections and issues this Opinion and Order. The Court will also issue a Judgment in

this § 2254 proceeding. See Gillis v. United States, 729 F.3d 641, 643 (6th Cir. 2013) (requiring

a separate judgment in habeas proceedings).

       First, Petitioner objects “to the denial of [his] first issue which is substitute of counsel”

(Obj., ECF No. 16 at PageID.415). Petitioner gives a summary of the efforts he took to notify the

courts of his dissatisfaction with his appointed counsel, and states that the courts are incorrect in

saying he “didn’t explain [him]self” (id. at PageID.416). He asserts that he was “taken advantage

of” because he “didn’t know what to do” and has “a learning disability and ADHD” (id.).
Case 1:19-cv-00310-JTN-SJB ECF No. 17, PageID.422 Filed 11/05/20 Page 2 of 4




Petitioner asks the Court to “grant [him] a fair trial and a fair life chance to defend [him]self” (id.

at PageID.416). However, aside from Petitioner’s assertions and disagreement with the Magistrate

Judge’s determination, he provides no argument to undermine the Magistrate Judge’s thorough

analysis of this issue or to warrant habeas relief (id.). The Magistrate Judge properly determined

that Petitioner “failed to show that the court’s determination regarding denial of substitute counsel

‘was contrary to, or involved an unreasonable application of, clearly established Federal law’ or

that it resulted from ‘unreasonable determination of the facts’” (R&R, ECF No. 13 at PageID.403,

citing 28 U.S.C. § 2254(d)(1)-(2)). Therefore, the objection is denied.

       Second, Petitioner objects to “the denial of [his] speedy trial by the courts” (Obj., ECF No.

16 at PageID.416). Petitioner disagrees with the Michigan Court of Appeals’ application of the

Barker four-factor test in determining whether the length of delay deprived him of his right to a

speedy trial in violation of the Sixth Amendment, again setting forth a summary of the facts and

circumstances to essentially reargue this claim (id. at PageID.417).1 Petitioner asserts that the

length of his delay was eleven months, and the reason for the delay was to “satisfy the prosecutor

to get my co-defendant to make up his mind and to finish his carjacking trial” (id.). Further,

Petitioner contends that he asserted his rights by writing “letters stating the facts that [he] hasn’t

been to trial in 180 day[s] also 11 months,” and as a result he suffered prejudice by losing

witnesses, in addition to the delay “effect[ing] [sic] [his] rehabilitation …,” “lost [] time with [his]

kids,” “new mental health problems” and not being able to support himself while in prison (id.).

However, Petitioner’s assertions do not establish error in the Michigan Court of Appeals’ or the




1
  In Barker v. Wingo, 407 U.S. 514, 530 (1972), the Supreme Court established four factors for
determining whether a defendant has been denied the Sixth Amendment right to a speedy trial. A
court must consider (1) the length of the delay, (2) the reason for the delay, (3) the defendant’s
assertion of his right, and (4) prejudice to the defendant (R&R, ECF No. 13 at PageID.404).
                                                   2
Case 1:19-cv-00310-JTN-SJB ECF No. 17, PageID.423 Filed 11/05/20 Page 3 of 4




Magistrate Judge’s sound analysis of the Barker factors.          The Magistrate Judge properly

determined that “the state court’s factual determinations and its application of the Barker test, the

clearly established federal law, were reasonable” (R&R, ECF No. 13 at PageID.408). Therefore,

the objection is denied.

       Having determined Petitioner’s objections lack merit, the Court must further determine

pursuant to 28 U.S.C. § 2253(c) whether to grant a certificate of appealability as to the issues

raised. See RULES GOVERNING § 2254 CASES, Rule 11 (requiring the district court to “issue or

deny a certificate of appealability when it enters a final order”). The Court must review the issues

individually. Slack v. McDaniel, 529 U.S. 473 (2000); Murphy v. Ohio, 263 F.3d 466, 466-67 (6th

Cir. 2001).

       The Magistrate Judge set forth the applicable standards for a certificate of appealability,

finding that reasonable jurists could not conclude that this Court’s dismissal of Petitioner’s claims

would be debatable or wrong. The Magistrate Judge recommended that the Court deny Petitioner

a certificate of appealability (R&R, ECF No. 13 at PageID.411).            Moreover, although the

Magistrate Judge concluded that Petitioner has failed to demonstrate that he is in custody in

violation of the constitution and has failed to make a substantial showing of a denial of a

constitutional right, the Magistrate Judge would not conclude that any issue Petitioner might raise

on appeal would be frivolous (id., citing Coppedge v. United States, 369 U.S. 438, 445 (1962)).

The Magistrate Judge’s recommendations are sound, and the Court will order accordingly.

       Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF No. 16) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 13) is APPROVED and

ADOPTED as the Opinion of the Court.



                                                 3
Case 1:19-cv-00310-JTN-SJB ECF No. 17, PageID.424 Filed 11/05/20 Page 4 of 4




        IT IS FURTHER ORDERED that the petition for habeas corpus relief (ECF No. 1) is

DENIED for the reasons stated in the Report and Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C.

§ 2253(c) is DENIED as to each issue asserted; however, the Court does not conclude that any

issue Petitioner might raise on appeal would be frivolous.



Dated: November 5, 2020                                        /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                4
